DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Rejection on the merits of this application. Claims 1, 3, 6-11, 13, and 16-20 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejections of Claims 1, 3, 6-11, 13, and 16-20 have been fully considered but they are not persuasive. Applicant’s arguments that the claims provide an improvement to a technical field, as the judicial exception alone cannot provide the improvement. The improvement must be provided by one or more additional elements, or a combination of the judicial exception and one or more additional elements. In order for Applicant’s invention to have practical application by way of an improvement, the improvement must be provided at least partially by the additional elements recited in the claims. 
The steps of receiving anonymized data, a computer processor, and “generating a report” do not constitute additional elements, since they do not provide any meaningful limitations on practicing the judicial exception. Additionally, Applicant’s emphasized limitations of “based on anonymized data”, “a state representation that corresponds to the road network”, “the state representation comprises a discrete set of states that are interconnected”, “corresponds to a trajectory”, “reconstructs the trajectory of the user or object” are still directed to a mathematical concept. While the limitations are applied to the field of data anonymization and privacy, as a whole, they still are substantially directed to a mathematical concept. In order for Applicant’s claimed invention to be integrated into a practical application via improvement to a particular field, there must be limitation(s) claimed that 1) are not directed to the judicial exception, and 2) provide meaningful limitations on practicing the abstract idea. When viewed as a whole, the claims do not amount to more than the judicial exception itself. This applies to Applicant’s arguments against both the Step 2A and Step 2B analyses.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3, 6-11, 13, and 16-20 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  The claims are dependent from Claims 4 and 14, respectively, which have been cancelled.  Appropriate correction is required.
Claim 20 is object to because of the following informality: The claim recites the limitation “the vehicle” in pg. 5, Line 9. There is insufficient antecedent basis in the claim for this limitation. Examiner recommends amending the limitation to either “a vehicle” or “the user or object”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-11, 13, and 16-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.
Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites a computer processor that performs the steps of receiving anonymized data, assembling a state-space model, executing a discrete prediction algorithm to generate predicted data, determining a maximum distance using a speed profile, linking the predicted data, and generating a report, and an end user device that performs the step of displaying the report. Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 1 recites the steps of assembling a state space model, executing a discrete prediction algorithm, determining a maximum distance using a speed profile, and linking the predicted data. These steps recite an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional limitations of a processor and an end user device, and the additional steps of receiving anonymized data, generating a report, and displaying the report. The processor and end user device recited as a generic computer component to apply the abstract idea, and are no more than generic hardware necessary to perform the claimed abstract ideas. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. The additional limitation of “wherein the state representation comprises a discrete set of states that are interconnected” is also considered to be insignificant extra-solution activity, as it is no more than mere selection of a data source or type to be manipulated. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting to perform the judicial exception. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 3 and 6-10: 
Step 1: Claims 3 and 6-10 depend from Claim 1 and recite the additional steps of “matching the anonymized data…” (Claim 3), “using the anonymized data to generate probability scores…” (Claim 6), “estimating the probability scores…” (Claim 7), “filtering out links…” (Claim 8), “linking together trajectory segments…” (Claim 9), and “characterizing… an anonymization technique…” (Claim 10).
Step 2A Prong 1: Claims 3 and 6-10 depend on Claim 1 and include the additional steps of matching anonymized data, generating probability scores, estimating probability scores, filtering out links, linking together trajectory segments, and characterizing an anonymization technique. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims do not include any additional elements that integrate the idea into a practical application.
Step 2B: Claims 3 and 6-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2.
The additional limitations recited in the dependent Claims 3 and 6-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 3 and 6-10 are not patent eligible.

Regarding Independent Claim 11:
Step 1: Claim 11 is a system claim that recites a computer processor, memory, and display that perform the steps of accessing anonymized data, assembling a state-space model, executing a discrete prediction algorithm to generate predicted data, determining a maximum distance using a speed profile, linking the predicted data, generating a report, and displaying the report. Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 11 recites the steps of assembling a state space model, executing a discrete prediction algorithm, determining a maximum distance using a speed profile, and linking the predicted data. These steps recite an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional limitations of a processor, memory, and display, and the additional steps of accessing anonymized data, generating a report, and displaying the report. The processor, memory, and display are recited as a generic computer component to apply the abstract idea, and are no more than generic hardware necessary to perform the claimed abstract ideas. The additional steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. The additional limitation of “wherein the state representation comprises a discrete set of states that are interconnected” is also considered to be insignificant extra-solution activity, as it is no more than mere selection of a data source or type to be manipulated. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting to perform the judicial exception. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 11 is ineligible.
Regarding Dependent Claims 13 and 16-19: 
Step 1: Claims 13 and 16-19 depend from Claim 11 and recite the additional steps of “matching the anonymized data…” (Claim 13), “using the anonymized data to generate probability scores…” (Claim 16), “estimating the probability scores…” (Claim 17), “filtering out links…” (Claim 18), and “linking together trajectory segments…” (Claim 19).
Step 2A Prong 1: Claims 13 and 16-19 depend on Claim 11 and include the additional steps of matching anonymized data, generating probability scores, estimating probability scores, filtering out links, linking together trajectory segments, and characterizing an anonymization technique. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims do not include any additional elements that integrate the idea into a practical application.
Step 2B: Claims 13 and 16-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2.
The additional limitations recited in the dependent Claims 13 and 16-19 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 13 and 16-19 are not patent eligible.

Regarding Independent Claim 20:
Step 1: Claim 20 is a product claim that  a non-transitory computer-readable storage medium with instructions that, when executed by a processor, cause an apparatus to perform the steps of accessing anonymized data, assembling a state-space model, executing a discrete prediction algorithm to generate predicted data, determining a maximum distance using a speed profile, linking the predicted data, and generating a report, and an end user device that performs the step of displaying the report. Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 20 recites the steps of assembling a state space model, executing a discrete prediction algorithm, determining a maximum distance using a speed profile, and linking the predicted data. These steps recite an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of receiving anonymized data and generating a report. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional elements of a non-transitory computer-readable storage medium, one or more processors, an apparatus, and a display. This generic processing circuitry limitation is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting, and necessary generic computer components to perform the judicial exception. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 20 is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190204096 A1, filed 02/13/2018, hereinafter "Cai", over " OD-Matrix Extraction based on Trajectory Reconstruction from Mobile Data", published 12/05/2019, hereinafter " Mozhgan".

Regarding Claim 1, Cai teaches:
A method for reconstructing a trajectory from anonymized data, the method comprising:
receiving, by a computer processor, data corresponding to a trajectory of a vehicle along a road network; 
See at least [0045], wherein location data is received corresponding to a timestamped trip, or trajectory, of a vehicle through a road network
assembling, by a computer processor, based on the anonymized data, a state-space model having a state representation that corresponds to the road network, 
Per Applicant’s Specification [0059], the states of the state-space model correspond to the location coordinates and respective timestamps of the vehicle. Per Applicant’s Specification [0064], the state representation is modeled using a map. 
See at least [0054], processor 802
See at least [0024]-[0025], wherein a map is used to model road segments within the road network
See at least [0037]-[0040] and figures 5-6, which show a state-space model. Locations 402, 404, 502, and 504 represent different location points, which is equivalent to states, as Applicant has disclosed. Candidate road segments 406, 408, 410, 412, 414, 416, 506, 508, 510, 512, and 514 represent road segments, which are modeled from map data as discussed above, and are equivalent to a state representation, as Applicant has disclosed. The respective arrows on figures 5 and 6 represent the emission and transition probabilities connecting the states and state representations.
See at least Claim 1, which asserts that “the transition probability [is] based on the likelihood that for a current state, the transport service vehicle will transition to a next state”. 
Additionally, see at least Figure 6 and [0040] of Cai, which assert that “a transition probability is determined based on the probability that, for a given pair of candidate road segments, the transport vehicle will move from the first candidate road segment to the next”. 
Comparing this to Claim 1, it is obvious that Cai defines the current and next state as the given pair of candidate road segments. Additionally, see at least [0036] of Cai, which asserts that the transition probability is calculated over each road segment or set of road segments in the road network. 
wherein the state representation comprises a discrete set of states that are interconnected; 
see at least [0037]-[0040] and figures 5-6, wherein the discrete states are interconnected via the calculated emission and transition probabilities
executing a discrete prediction algorithm by a computer processor, based on the state-space model, to generate predicted data from the anonymized data; 
See at least [0046], wherein a Viterbi and forward probability algorithm is calculated for the state space model over each road segment, which makes it a discrete algorithm. This algorithm generates data predicting the emission and transition probabilities of the received trajectory data
wherein the predicted data is generated by determining a maximum distance that is reachable from a trajectory segment in the anonymized data, 
See at least [0036], wherein a maximum distance from a location data coordinate, or trajectory segment, is determined to get the nearest N road segments to the trajectory segment
and generating a report indicative of the trajectory and displaying the report on an end user device. 
See at least [0047], wherein the state-space model and the discrete prediction algorithms generate metrics for how likely the predicted trajectory will match the true trajectory
See at least figure 3, wherein a report is displayed indicating the trajectory and any metrics for the trajectory to show the user
See at least [0054]-[0055], display 818 of user device 800
Cai remains silent on:
receiving anonymous data; 
wherein the anonymized data is generated by split-gap anonymization;
wherein the maximum distance is determined using a speed profile of the vehicle and a predetermined future time point;
linking the predicted data to reconstruct the trajectory of the vehicle; 
Mozhgan teaches:
receiving anonymous data corresponding to a trajectory of a user or object along a road network; 
See at least Page 3, Section III.D “Our Dataset”, wherein the received data corresponds to anonymized cell data representing the trajectories of users through Estonia
linking the predicted data to reconstruct the trajectory of the vehicle; 
See at least Page 6, Section IV.E “Trajectory Reconstruction”, figure 4, wherein the predicted data generated from the second order Markov Model is used to select links in the road network to reconstruct the trajectory of each user and fill in the gaps in the received data
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the state-space model and discrete prediction algorithm of Cai with the anonymization and trajectory reconstruction of Mozhgan. It would have been obvious to modify because doing to allows Cai’s map-matching module to be able to use anonymized location data as an input for generating a trajectory, allowing researchers and marketers to be able to use larger amounts of trajectory data from users without violating the user’s privacy, as recognized by Mozhgan (Section I- Introduction).
Terrovitis teaches:
wherein the anonymized data is generated by split-gap anonymization; 
See at least Page 1475, “Split” algorithm, wherein a dataset of known trajectories is anonymized by splitting trajectories at certain locations, leaving gaps from the original trajectories
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai and Mozhgan with the method of split-gap anonymization of Terrovitis. It would have been obvious to modify because doing so allows the publishing and analysis of large amounts of user data without violating the privacy of the users in question, as recognized by Terrovitis (Introduction). 
Friend teaches:
wherein the method further comprises determining the maximum distance using a speed profile of the vehicle and a predetermined future time point
See at least [0042]-[0043], wherein threshold distance, or maximum distance, is calculated from the maximum distance the vehicle could have traveled, using the integrated of velocity (speed profile) over time (from a predetermined future time point)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai, Mozhgan, and Terrovitis with the dead-reckoning maximum distance calculation of Friend. It would have been obvious to modify because doing so allows positioning systems to avoid positioning errors by not assigning a current location that the vehicle could not have physically reached, as recognized by Friend ([0006]).

Regarding Claim 3, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 1 as discussed above, and Cai additionally teaches:
wherein the method further comprises matching the anonymized data to a map of the road network, 
See at least [0045], wherein the received trajectory data is matched to map data 720, representing the road network of the geographic area corresponding to the trip
the map comprising a plurality of links and nodes. 
See at least [0045], wherein the map data contains road segments (links) and transition points between road segments (nodes)

Regarding Claim 6, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 4 as discussed above, and Cai additionally teaches:
wherein the method further comprises using the anonymized data to generate probability scores, 
See at least [0046], wherein transition probability scores are calculated for each pair of candidate links
wherein each probability score corresponds to a likelihood of transitioning between two or more links along the road network.
See at least [0040], wherein the transition probability is the probability that, for a given pair of candidate road segments, the transport vehicle will transition from the first candidate road segment to the next

Regarding Claim 7, Cai, Mozhgan, Terrovitis, and Friend combination disclose all of the limitations of Claim 6 as discussed above, and Cai additionally teaches:
wherein the method further comprises estimating the probability scores using a combination of probe data, road map data, and historical data. 
See at least [0025], [0032] and [0036], wherein the map matching module uses sensor data (probe data), road map data, and traffic history (historical data) to determine a transition probability score for each road segment

Regarding Claim 9, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 1 as discussed above, and Cai remains silent on:
wherein the method further comprises reconstructing the trajectory by linking together trajectory segments based on a combination of timestamp, speed and location constraints, or based on probability scores, or both.
Mozhgan teaches:
wherein the method further comprises reconstructing the trajectory by linking together trajectory segments based on a combination of timestamp, speed and location constraints, or based on probability scores, or both. 
See at least Page 6, Section IV.E “Trajectory Reconstruction”, wherein the trajectory is reconstructed by selecting edges, or links, for the shortest path in the second order Markov Model, which results in a trajectory selected from the links with the highest probability scores. In figure 4, the red circles represent trajectory segments from the anonymized data, selected from timestamp, speed and location constraints. The blue circles represent the portions of the user trajectory selected from probability scores of the Markov Model
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Cai, Mozhgan, Terrovitis, and Friend with Mozhgan’s technique of reconstructing the trajectory by linking together trajectory segments. It would have been obvious to modify because doing to allows Cai’s map-matching module to be able to use anonymized location data as an input for generating a trajectory, allowing researchers and marketers to be able to use larger amounts of trajectory data from users without violating the user’s privacy, as recognized by Mozhgan (Section I- Introduction).

Regarding Claim 11, Cai teaches:
A system for reconstructing a trajectory from anonymized data, the system comprising:
at least one processor; at least one memory comprising instructions executable by the at least one processor, the instructions causing the system to:
See at least [0054] and figure 8, processor 802 and memory 806
access data corresponding to a trajectory of a vehicle along a road network; 
[0045], wherein location data is received corresponding to a timestamped trip, or trajectory, of a vehicle through a road network
assemble, based on the anonymized data, a state-space model having a state representation that corresponds to the road network,
Per Applicant’s Specification [0059], the states of the state-space model correspond to the location coordinates and respective timestamps of the vehicle. Per Applicant’s Specification [0064], the state representation is modeled using a map. 
See at least [0054], processor 802
See at least [0024]-[0025], wherein a map is used to model road segments within the road network
See at least [0037]-[0040] and figures 5-6, which show a state-space model. Locations 402, 404, 502, and 504 represent different location points, which is equivalent to states, as Applicant has disclosed. Candidate road segments 406, 408, 410, 412, 414, 416, 506, 508, 510, 512, and 514 represent road segments, which are modeled from map data as discussed above, and are equivalent to a state representation, as Applicant has disclosed. The respective arrows on figures 5 and 6 represent the emission and transition probabilities connecting the states and state representations.
See at least Claim 1, which asserts that “the transition probability [is] based on the likelihood that for a current state, the transport service vehicle will transition to a next state”. 
Additionally, see at least Figure 6 and [0040] of Cai, which assert that “a transition probability is determined based on the probability that, for a given pair of candidate road segments, the transport vehicle will move from the first candidate road segment to the next”. 
Comparing this to Claim 1, it is obvious that Cai defines the current and next state as the given pair of candidate road segments. Additionally, see at least [0036] of Cai, which asserts that the transition probability is calculated over each road segment or set of road segments in the road network. 
wherein the state representation comprises a discrete set of states that are interconnected; 
See at least [0037]-[0040] and figures 5-6, wherein the discrete states 406-416 and 506-514 are interconnected via the calculated emission and transition probabilities
execute a discrete prediction algorithm, based on the state-space model, to generate predicted data from the anonymized data; 
See at least [0046], wherein a Viterbi and forward probability algorithm is calculated for the Hidden Markov Model over each road segment, which makes it a discrete algorithm. This algorithm generates data predicting the emission and transition probabilities of the received trajectory data
wherein the predicted data is generated by determining a maximum distance that is reachable from a trajectory segment in the anonymized data, 
See at least [0036], wherein a maximum distance from a location data coordinate, or trajectory segment, is determined to get the nearest N road segments to the trajectory segment
and generate a report indicative of the trajectory. 
See at least [0047], wherein the state-space model and the discrete prediction algorithms generate metrics for how likely the predicted trajectory will match the true trajectory
and a display for providing the report.
See at least figure 3, wherein a report is displayed indicating the trajectory and any metrics for the trajectory to show the user
See at least [0054]-[0055], display 818 of user device 800
Cai remains silent on:
receive anonymous data; 
wherein the anonymized data is generated by split-gap anonymization
wherein the maximum distance is determined using a speed profile of the vehicle and a predetermined future time point
link the predicted data to reconstruct the trajectory of the vehicle; 
Cai remains silent on:
receiving anonymous data; 
wherein the anonymized data is generated by split-gap anonymization;
wherein the maximum distance is determined using a speed profile of the vehicle and a predetermined future time point;
linking the predicted data to reconstruct the trajectory of the vehicle; 
Mozhgan teaches:
receive anonymous data corresponding to a trajectory of a user or object along a road network; 
See at least Page 3, Section III.D “Our Dataset”, wherein the received data corresponds to anonymized cell data representing the trajectories of users through Estonia
link the predicted data to reconstruct the trajectory of the vehicle; 
See at least Page 6, Section IV.E “Trajectory Reconstruction”, figure 4, wherein the predicted data generated from the second order Markov Model is used to select links in the road network to reconstruct the trajectory of each user and fill in the gaps in the received data
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the state-space model and discrete prediction algorithm of Cai with the anonymization and trajectory reconstruction of Mozhgan. It would have been obvious to modify because doing to allows Cai’s map-matching module to be able to use anonymized location data as an input for generating a trajectory, allowing researchers and marketers to be able to use larger amounts of trajectory data from users without violating the user’s privacy, as recognized by Mozhgan (Section I- Introduction).
Terrovitis teaches:
wherein the anonymized data is generated by split-gap anonymization; 
See at least Page 1475, “Split” algorithm, wherein a dataset of known trajectories is anonymized by splitting trajectories at certain locations, leaving gaps from the original trajectories
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai and Mozhgan with the method of split-gap anonymization of Terrovitis. It would have been obvious to modify because doing so allows the publishing and analysis of large amounts of user data without violating the privacy of the users in question, as recognized by Terrovitis (Introduction). 
Friend teaches:
wherein the method further comprises determining the maximum distance using a speed profile of the vehicle and a predetermined future time point
See at least [0042]-[0043], wherein threshold distance, or maximum distance, is calculated from the maximum distance the vehicle could have traveled, using the integrated of velocity (speed profile) over time (from a predetermined future time point)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai, Mozhgan, and Terrovitis with the dead-reckoning maximum distance calculation of Friend. It would have been obvious to modify because doing so allows positioning systems to avoid positioning errors by not assigning a current location that the vehicle could not have physically reached, as recognized by Friend ([0006]).

Regarding Claim 13, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 11 as discussed above, and Cai additionally teaches:
wherein the instructions further cause the system to match the anonymized data to a map of the road network, 
See at least [0045], wherein the received trajectory data is matched to map data 720, representing the road network of the geographic area corresponding to the trip
the map comprising a plurality of links and nodes. 
See at least [0045], wherein the map data contains toad segments (links) and transition points between road segments (nodes)

Regarding Claim 16, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 14 as discussed above, and Cai additionally teaches:
wherein the instructions further cause the system to use the anonymized data to generate probability scores, 
See at least [0046], wherein transition probability scores are calculated for each pair of candidate links
wherein each probability score corresponds to a likelihood of transitioning between two or more links along the road network. 
See at least [0040], wherein the transition probability is the probability that, for a given pair of candidate road segments, the transport vehicle will transition from the first candidate road segment to the next

Regarding Claim 17, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 16 as discussed above, and Cai additionally teaches:
wherein the instructions further cause the system to estimate the probability scores using a combination of probe data, road map data, and historical data. 
See at least [0025], [0032] and [0036], wherein the map matching module uses sensor data (probe data), road map data, and traffic history (historical data) to determine a transition probability score for each road segment

Regarding Claim 19, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 11 as discussed above, and Cai remains silent on:
wherein the instructions further cause the system to reconstruct the trajectory by linking together trajectory segments based on a combination of timestamp, speed and location constraints, or based on probability scores, or both.
Mozhgan teaches:
wherein the instructions further cause the system to reconstruct the trajectory by linking together trajectory segments based on a combination of timestamp, speed and location constraints, or based on probability scores, or both. 
See at least Page 6, Section IV.E “Trajectory Reconstruction”, wherein the trajectory is reconstructed by selecting edges, or links, for the shortest path in the second order Markov Model, which results in a trajectory selected from the links with the highest probability scores. In figure 4, the red circles represent trajectory segments from the anonymized data, selected from timestamp, speed and location constraints. The blue circles represent the portions of the user trajectory selected from probability scores of the Markov Model
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Cai, Mozhgan, Terrovitis, and Friend with Mozhgan’s technique of reconstructing the trajectory by linking together trajectory segments. It would have been obvious to modify because doing to allows Cai’s map-matching module to be able to use anonymized location data as an input for generating a trajectory, allowing researchers and marketers to be able to use larger amounts of trajectory data from users without violating the user’s privacy, as recognized by Mozhgan (Section I- Introduction).

Regarding Claim 20, Cai teaches:
A non-transitory computer-readable storage medium for reconstructing a trajectory from anonymized data, carrying one or more sequences of one or more instructions which, when executed by one of more processors, cause an apparatus to perform steps to: 
See at least [0055] and figure 8, storage device 808 which contains instructions used by processor 802
access data corresponding to a trajectory of a user or object along a road network; 
[0045], wherein location data is received corresponding to a timestamped trip, or trajectory, of a vehicle through a road network
assemble, based on the anonymized data, a state-space model having a state representation that corresponds to the road network,
Per Applicant’s Specification [0059], the states of the state-space model correspond to the location coordinates and respective timestamps of the vehicle. Per Applicant’s Specification [0064], the state representation is modeled using a map. 
See at least [0054], processor 802
See at least [0024]-[0025], wherein a map is used to model road segments within the road network
See at least [0037]-[0040] and figures 5-6, which show a state-space model. Locations 402, 404, 502, and 504 represent different location points, which is equivalent to states, as Applicant has disclosed. Candidate road segments 406, 408, 410, 412, 414, 416, 506, 508, 510, 512, and 514 represent road segments, which are modeled from map data as discussed above, and are equivalent to a state representation, as Applicant has disclosed. The respective arrows on figures 5 and 6 represent the emission and transition probabilities connecting the states and state representations.
See at least Claim 1, which asserts that “the transition probability [is] based on the likelihood that for a current state, the transport service vehicle will transition to a next state”. 
Additionally, see at least Figure 6 and [0040] of Cai, which assert that “a transition probability is determined based on the probability that, for a given pair of candidate road segments, the transport vehicle will move from the first candidate road segment to the next”. 
Comparing this to Claim 1, it is obvious that Cai defines the current and next state as the given pair of candidate road segments. Additionally, see at least [0036] of Cai, which asserts that the transition probability is calculated over each road segment or set of road segments in the road network. 
wherein the state representation comprises a discrete set of states that are interconnected; 
See at least [0037]-[0040] and figures 5-6, wherein the discrete states 406-416 and 506-514 are interconnected via the calculated emission and transition probabilities
execute a discrete prediction algorithm, based on the state-space model, to generate predicted data from the anonymized data; 
See at least [0046], wherein a Viterbi and forward probability algorithm is calculated for the Hidden Markov Model over each road segment, which makes it a discrete algorithm. This algorithm generates data predicting the emission and transition probabilities of the received trajectory data
wherein the predicted data is generated by determining a maximum distance that is reachable from a trajectory segment in the anonymized data, 
See at least [0036], wherein a maximum distance from a location data coordinate, or trajectory segment, is determined to get the nearest N road segments to the trajectory segment
and generate a report indicative of the trajectory and display the report on an end user device.
See at least [0047], wherein the state-space model and the discrete prediction algorithms generate metrics for how likely the predicted trajectory will match the true trajectory
See at least figure 3, wherein a report is displayed indicating the trajectory and any metrics for the trajectory to show the user
See at least [0054]-[0055], display 818 of user device 800
Cai remains silent on:
receive anonymous data; 
wherein the anonymized data is generated by split-gap anonymization
wherein the maximum distance is determined using a speed profile of the vehicle and a predetermined future time point
link the predicted data to reconstruct the trajectory of the user or object; 
Mozhgan teaches:
receive anonymous data corresponding to a trajectory of a user or object along a road network; 
See at least Page 3, Section III.D “Our Dataset”, wherein the received data corresponds to anonymized cell data representing the trajectories of users through Estonia
link the predicted data to reconstruct the trajectory of the user or object; 
See at least Page 6, Section IV.E “Trajectory Reconstruction”, figure 4, wherein the predicted data generated from the second order Markov Model is used to select links in the road network to reconstruct the trajectory of each user and fill in the gaps in the received data
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the state-space model and discrete prediction algorithm of Cai with the anonymization and trajectory reconstruction of Mozhgan. It would have been obvious to modify because doing to allows Cai’s map-matching module to be able to use anonymized location data as an input for generating a trajectory, allowing researchers and marketers to be able to use larger amounts of trajectory data from users without violating the user’s privacy, as recognized by Mozhgan (Section I- Introduction).
Terrovitis teaches:
wherein the anonymized data is generated by split-gap anonymization; 
See at least Page 1475, “Split” algorithm, wherein a dataset of known trajectories is anonymized by splitting trajectories at certain locations, leaving gaps from the original trajectories
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai and Mozhgan with the method of split-gap anonymization of Terrovitis. It would have been obvious to modify because doing so allows the publishing and analysis of large amounts of user data without violating the privacy of the users in question, as recognized by Terrovitis (Introduction). 
Friend teaches:
wherein the method further comprises determining the maximum distance using a speed profile of the vehicle and a predetermined future time point
See at least [0042]-[0043], wherein threshold distance, or maximum distance, is calculated from the maximum distance the vehicle could have traveled, using the integrated of velocity (speed profile) over time (from a predetermined future time point)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai, Mozhgan, and Terrovitis with the dead-reckoning maximum distance calculation of Friend. It would have been obvious to modify because doing so allows positioning systems to avoid positioning errors by not assigning a current location that the vehicle could not have physically reached, as recognized by Friend ([0006]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Cai, Mozhgan, Terrovitis, and Friend in combination as applied to claims above, and further in view of US 20110129122 A1, filed 11/01/2010, hereinafter "Stahlin".

Regarding Claim 8, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 6 as discussed above, and Cai remains silent on:
wherein the method further comprises generating the predicted data by filtering out links falling within a region of the road network defined by maximum distance.
Stahlin teaches:
wherein the method further comprises generating the predicted data by filtering out links falling within a region of the road network defined by maximum distance. 
See at least [0102] and figure 4, wherein all of the road network links falling outside a radius, or larger than a maximum distance, are filtered from trajectory generation
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai, Mozhgan, Terrovitis, and Friend with the maximum distance filter for road network links of Stahlin. It would have been obvious to modify because doing so allows for a more accurate method of selecting road network links from received position data, as recognized by Stahlin ([0005]-[0006]).

Regarding Claim 18, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the limitations of Claim 16 as discussed above, and Cai remains silent on:
wherein the instructions further cause the system to generate the predicted data by filtering out links falling within a region of the road network defined by maximum distance.
Stahlin teaches:
wherein the instructions further cause the system to generate the predicted data by filtering out links falling within a region of the road network defined by maximum distance. 
See at least [0102] and figure 4, wherein all of the road network links falling outside a radius, or larger than a maximum distance, are filtered from trajectory generation
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction system of Cai, Mozhgan, Terrovitis, and Friend with the maximum distance filter for road network links of Stahlin. It would have been obvious to modify because doing so allows for a more accurate method of selecting road network links from received position data, as recognized by Stahlin ([0005]-[0006]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, Mozhgan, Terrovitis, and Friend as applied to claims above, and further in view of US 20190303616 A1, filed 06/18/2019, hereinafter "Aris".

Regarding Claim 10, Cai, Mozhgan, Terrovitis, and Friend in combination disclose all of the elements of Claim 1 as discussed above, and Cai remains silent on: 
wherein the method further comprises characterizing, based on the trajectory, an anonymization technique used to generate the anonymized data.
Aris teaches:
wherein the method further comprises characterizing, based on the trajectory, an anonymization technique used to generate the anonymized data. 
See at least [0048], wherein a plurality of anonymization techniques are categorized by the type of operations applied to a trajectory, and each anonymization technique is tested on a set of sample data and characterized for evaluation
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai, Mozhgan, Terrovitis, and Friend with the anonymization technique characterization of Aris. It would have been obvious to modify because having a precalculated data set characterizing different anonymization techniques saves significantly on processing costs for data sets, allowing for the optimal anonymization or deanonymization technique to be selected first, as recognized by Aris ([0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667